FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                     December 6, 2011
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                        Clerk of Court
                                       TENTH CIRCUIT


 EBRAHIM ADKINS,

                Plaintiff-Appellant,

           v.                                               No. 11-3225
                                                   (D.C. No. 5:11-CV-03053-SAC)
 RICK ARMSTRONG, Chief of Police,                            (D. Kansas)
 Kansas City, Kansas Police Department,
 in his dual capacity; GREG LAWSON,
 Internal Affairs, Kansas City, Kansas
 Police Department, in his dual capacity;
 MIKE MCLIN, Vehicles Administrator,
 Kansas Department of Revenue, in his
 dual capacity; JOHN SMITH, Vehicles
 Administrator, Kansas Department of
 Revenue, in his dual capacity; AARON
 ROBERTS, Municipal Court Judge,
 Wyandotte County Courthouse, in his dual
 capacity; JEROME GORMAN, District
 Attorney, Wyandotte County Courthouse,
 in his dual capacity,

                Defendants-Appellees.


                               ORDER AND JUDGMENT*


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.




       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       After examining Plaintiff’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This

case is therefore ordered submitted without oral argument.

       Plaintiff Ebrahim Adkins appeals from the district court’s dismissal of his § 1983

complaint against various state officials. In his complaint, Plaintiff alleged that his

constitutional rights were violated by the Kansas City Municipal Court’s refusal to file

motions he submitted in four cases. The district court concluded that Plaintiff’s

complaint lacked sufficient factual support to state any plausible claim against any

defendant, and the court also noted that some of the damages sought in the complaint

were barred by various immunities. The district court granted Plaintiff an opportunity to

file an amended complaint addressing these deficiencies. Although Plaintiff filed an

amended complaint, it was again devoid of specific factual allegations, containing only

conclusory claims and citations to legal authorities. The district court accordingly

dismissed the complaint for the same reasons stated in its earlier order.

       After thoroughly reviewing Plaintiff’s brief and the record on appeal, we see no

error in the district court’s rulings. We therefore AFFIRM the dismissal of Plaintiff’s

complaint for substantially the same reasons stated by the district court. We DENY

Petitioner’s motion to proceed in forma pauperis on appeal and instruct him to




                                             -2-
immediately pay the remaining unpaid balance of his appellate filing fee.


                                                 ENTERED FOR THE COURT

                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -3-